Citation Nr: 0102687	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-21 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


REMAND

The veteran was born in February 1948 and had active service 
from April 1968 to March 1970.  He was trained as a clerk and 
served in Vietnam as a personnel clerk from March 1969 to 
March 1970.  His personnel records show he received no combat 
awards or decorations and did not participate in any 
campaigns.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  By a rating 
decision of August 1994, the RO denied service connection for 
PTSD.  The RO confirmed that decision by rating action of 
July 1995 noting that, although there was a diagnosis of PTSD 
with alcohol abuse on VA examination, the diagnosis was 
unsupported because there were no reasonably verified 
stressors of record.  In August 1998, the veteran requested 
that his claim for service connection for PTSD be reopened.  
He submitted a letter from his treating clinical psychologist 
at the VA who diagnosed PTSD secondary to the veteran's 
service in Vietnam.  

By a rating action of February 1999, the RO found that, 
although new, the recently submitted evidence was not 
material because there was previously a diagnosis of PTSD of 
record and the new evidence did not overcome the absence of 
sufficient stressor exposure to warrant the diagnosis.  In 
June 1999, the U.S. Armed Services Center for Research of 
Unit Records (CRUR) responded to the veteran's inquiry 
concerning stressor exposure in Vietnam by furnishing data 
that in May 1969 there had been a mortar attack on the An Khe 
tank farm, and in January 1970 a mortar and rocket attack on 
the Bien Hoa site.  In September 1999, the veteran was 
furnished a statement of the case reflecting that the issue 
was then entitlement to service connection for PTSD.  The 
report from CRUR, which was the only evidence received by the 
RO between the February 1999 rating decision and the 
September 1999 statement of the case, was referenced.  
Although not precisely defined, the RO has apparently 
recognized that the report from CRUR is new and material 
evidence sufficient to reopen the claim for service 
connection for PTSD.  This appeal ensued.  

It is contended that the veteran developed PTSD as a result 
of his experiences in Vietnam, primarily exposure to rocket 
and mortar attacks and sniper fire; that his testimony should 
be sufficient to verify stressor exposure because he engaged 
in combat with the enemy in Vietnam; that there has been a 
diagnosis of PTSD by the VA; and that the evidence supports a 
grant of service connection for PTSD.  

When the veteran was hospitalized by Valley Hope Association 
from June to July 1988, it was noted that he had army 
service, including service in Vietnam, but his military 
service was not cited as a factor in his psychiatric 
problems.  It was noted that alcohol had been part of his 
lifestyle since age 16; that his drinking had become a 
problem at age 18 and that he had dropped out of junior 
college [before service] as a direct result of his use of 
alcohol.  He had been arrested for public intoxication 20 or 
more times.  He had experimented with marijuana, and had 
received treatment for alcoholism, including participation in 
Alcoholics Anonymous programs.  The final diagnostic 
impressions were continuous alcohol dependence and passive-
aggressive personality disorder.  

On VA psychiatric examination in July 1994, there were 
diagnoses of severe alcohol dependence and rule out 
personality disorder.  On hospitalization by the VA in 
December 1994, there were diagnoses of chronic, continuous 
alcohol dependence; marijuana abuse, remote dependence; and 
PTSD.  The report of VA examination in July 1995 considered 
the veteran's account that he had experienced rocket attacks, 
mortar attacks, and sniper fire during service, but noted 
that he could not describe any traumatic events in any 
detail.  Reportedly, he had never had to handle dead bodies 
or body parts and was never physically hurt in combat.  The 
diagnoses were chronic PTSD, continuous alcohol abuse, and 
personality change secondary to chronic alcohol abuse and 
repeated head injuries.  These reports were not prepared by 
reviewers who had access to the veteran's claims file or the 
information from CRUR.  No psychological tests were 
apparently given.  

The veteran testified before the undersigned at the video 
conference hearing in April 2000 that he served in Vietnam as 
a personnel specialist; that his stressors for PTSD included 
an attack on the fuel dump at An Khe in May 1969, and a 33 
minute mortar and rocket attack at Bien Hoa in January 1970.  
He believed that he had numerous symptoms which he attributed 
to PTSD; and reported that he had been hospitalized at the 
Topeka, Kansas, VA hospital in 1994 and 1998.  The statement 
from CRUR confirms the May 1969 attack, and notes that it 
resulted in injuries to two servicemen, and also confirms the 
January 1970 event but notes that it resulted in no 
fatalities, casualties or damage.  

In November 2000, the veteran forwarded a statement 
consistent with his hearing testimony that he was attending 
PTSD meetings at the Tulsa VA clinic where his records were 
available.  

Service connection for PTSD is governed by 38 C.F.R. 
§ 3.304(f) (2000) which requires that medical evidence 
establish a clear diagnosis of the condition; that there be 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and that there be a link, 
established by medical evidence, between the veteran's 
current symptomatology and the claimed in-service stressor.  
Furthermore, the current criteria set out in the Diagnostic 
and Statistical Manual of the American Psychiatric 
Association (DSM IV), require that the individual 
experienced, witnessed or was confronted with an event or 
events which involved actual or threatened death or serious 
injury, or a threat to the physical injury of self or others 
and that the person's response involved intense fear, 
helplessness, or horror.  DSM IV, pages 427-428.  The current 
psychiatric evaluations do not reflect that the stressors 
noted have been evaluated as to whether they were sufficient 
to meet this standard.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the evaluation of 
the severity of the confirmed stressors is a medical question 
which must be answered by medical personnel; however, the 
existence of the claimed stressors is a factual decision 
which is made by adjudication personnel.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  In this case, there are the only two 
claimed stressors which have been adequately documented and 
are capable of documentation.  The veteran has provided some 
additional information of what he believes were stressors, 
but he has been unable to confirm them, or provide sufficient 
detail to permit a conclusion that he engaged in combat with 
the enemy so as to permit the application of 38 U.S.C.A. 
§ 1154, or permit an informed response upon referral to CRUR.  
See their Guide for Submission of Post Traumatic Stress 
Disorder Research Requests, 3rd Edition, 1996, for the 
parameters or what can be confirmed and the information 
needed to accomplish such confirmation.  

Regarding the fact that there must be credible evidence 
supporting the existence of a claimed stressor, the Court has 
held that the Board correctly rejected a medical opinion 
where "the conclusion reached by the physician [was] clearly 
based on the history provided by the veteran."  Reonal v. 
Brown,  5 Vet.App. 458, 460 (1993).  "[The] Board [is] not 
bound to accept opinions of two physicians who made diagnoses 
of PTSD... almost 20 years following appellant's separation 
from service and who necessarily relied on history as related 
by appellant."  Reonal, at 460-461;  Swann v. Brown,  5 
Vet.App. 229, 233 (1993).  The presumption of credibility of 
the evidence does not arise where the examining physician 
relied upon the appellant's account of his medical history 
and service background...[and] "An opinion based upon an 
inaccurate factual premise has no probative value."  Reonal, 
at 461.  

A General Counsel opinion, issued in July 1995, held that, 
pursuant to the statutory duty under 38 U.S.C.A. § 5107(a) to 
assist a claimant in the development of facts pertinent to a 
claim, and the decisions of Court interpreting that duty, the 
a Department of Veterans Affairs examiner must review a 
claimant's prior medical records when such review is 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions.  
VAOPGCPREC 20-95.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became effective.  The Veterans Claims Assistance Act 
of 2000 essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

It is the judgment of the Board that the evidence regarding 
whether the veteran has PTSD related to service is currently 
insufficient and an examination of the veteran which 
considers the current record, and the current standards for 
diagnosing PTSD must be obtained prior to a decision on the 
merits.  Also, the veteran has informed the VA of the 
existence of additional data potentially relevant to his 
claim.  For example, in May 1994, he reported that he had 
finished the program at Valley Hope (those records have been 
obtained and are referenced above), however, he also 
indicated that he had sought treatment for alcoholism in 1991 
from the Indian Action Center at Shawnee, Oklahoma and these 
are not of record.  Additional developmental action is 
requested of the RO as set forth below.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(2000), the Board determines that further development of the 
evidence is essential for a proper appellate decision and 
remands the matter to the RO for the following action:

1.  The RO should obtain the veteran's 
complete VA treatment records, including 
current outpatient treatment reports from 
the Tulsa, Oklahoma VA medical facility 
and any report of his hospitalization by 
the VA in 1998 at Topeka, Kansas, as 
attested by the veteran.  

2.  After obtaining the appropriate 
release from the veteran, the RO should 
also attempt to obtain any available 
treatment reports from the Indian Action 
Center at Shawnee, Oklahoma, identified 
by the veteran to have occurred there in 
1991.  

3.  After the above development has been 
completed, the veteran should then be 
scheduled for psychologic testing and a 
special VA psychiatric examination by a 
panel of two psychiatric examiners who 
are qualified to evaluate and diagnose 
PTSD.  The claims file and a complete 
copy of this Remand order must be made 
available to and be reviewed by the 
examiners prior to examination of the 
veteran.  The examination is to be 
conducted in accordance with the 
diagnostic procedures outlined in the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  All appropriate studies, 
including psychologic testing, must be 
completed.  If the examiners believe that 
PTSD is the appropriate diagnosis, they 
must specify the evidence relied upon to 
determine the existence of the in service 
stressors and specifically identify which 
stressor(s) detailed in the CRUR report, 
or otherwise verified by the RO is (are) 
responsible for their conclusion.  In 
light of the veteran's recorded medical 
and vocational history, any disability 
caused by any nonservice connected 
psychiatric disorder, such as a 
personality disorder and/or alcohol 
abuse, must be carefully distinguished 
from PTSD.  If the examiners are unable 
to differentiate the symptomatology 
caused by each disorder, they must so 
state.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and readjudicate the pending 
claim.  If the claim remains denied, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

The appellant has the right to submit any additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


